August 1, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           ERNEST NAVY, Appellant

NO. 14-12-00528-CV                          V.

                   COLLEGE OF THE MAINLAND, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, College of the
Mainland, signed May 14, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Ernest Navy, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.